DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11499756 (herein “the Patent”), in view of Lazzari (US 20180224149 A1). 
Claim 1 of the Patent teaches all of claim 1 of the instant application, with the exception of a flat plate heat exchanger.
On the other hand, Lazzari teaches the use of a flat plate heat exchanger (135; see at least the second to last sentence of paragraph 50). As taught by Lazzari, the flat plat heat exchanger (135) allows for the different fluids to transfer heat energy without mixing. Moreover, one of ordinary skill in the art would recognize that plate heat exchangers are well-known and well-implemented in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified claim 1 of the Patent to include a flat plate heat exchanger, as taught by Lazzari, in order to allow indirect heat exchange between two discrete fluids, without yielding unpredictable results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	As per claim 3, the claim recites “the hot plate heat exchanger” without proper antecedent basis. It is unclear whether “the hot plate heat exchanger” is a different structure from the “flat plate heat exchanger” recited in claim 1. For examination purposes, “the hot plat heat exchanger” will be construed as --the flat plate heat exchanger--.
	As per claim 12, the claim recites “at least one of a round tube or a flat ported tube made of at least one of copper or aluminum”, wherein it is unclear whether “copper or aluminum” are also required for the “round tube”. As currently recited, the limitation can be construed as requiring a round tube of any material, or a flat ported tube of copper or aluminum. For examination purposes, the aforementioned limitation will be construed as --at least one of a round tube or a flat ported tube, made of at least one of copper or aluminum--, so as to clarify that the material selection applies to both tubes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, 14, 18 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lazzari (US 20180224149 A1).
	As per claim 1, Lazzari discloses a hydronic economizer module (105 and related components) configured for use in a chiller system (10) having a vapor compression cycle (20; see figure 2) comprising: a heat exchanger assembly (115) located within a housing (see at least figures 1A-1C), including at least one heat exchanger coil (evident from at least figure 2; see also paragraph 50); a fan assembly (128) including at least one fan generally aligned with the at least one heat exchanger coil (as shown in figure 1A); and at least one valve (140 or 145) movable between a plurality of positions to control a flow of fluid into the heat exchanger assembly (see at least paragraph 56 and figures 2A-2C and 3A-3C), wherein when the at least one valve (140 or 145) is in a first position (see figure 2C and 3C) the economizer module is arranged in parallel with a flat plate heat exchanger (135; see at least the second to last sentence of paragraph 50) and when the at least one valve (140 or 145) is in a second position (see figure 2B and 3B) the economizer module is arranged in series with the flat plate heat exchanger (135) and the flat plate heat exchanger (135) includes at least one fluid port for communicating with a component (110, 120, 122, 125, or 130) of the vapor compression cycle (as evident from at least figure 2).  
As per claim 2, Lazzari discloses wherein the component (110) of the vapor compression cycle in fluid communication with the flat plate heat exchanger (135) is an evaporator (see at least figure 2 and paragraph 51).  
As per claim 3, Lazzari discloses wherein the flat plate heat exchanger (135) fluidly separates the at least one heat exchanger coil (115) from the vapor compression cycle (evident from at least figure 2).  
As per claim 4, Lazzari discloses including a circulation pump (see at least the last sentence of paragraph 50) for circulating the flow of fluid through the at least one heat exchanger coil (115) and the flat plate heat exchanger (135).  
As per claim 5, Lazzari discloses including an expansion tank (125) for collecting the flow of fluid (see at least figures 2A-3C) and at least two isolation valves (150 and 155) for isolating the flat plate heat exchanger (as shown in at least figure 3C).  
As per claim 10, Lazzari discloses a chiller system comprising: a vapor compression cycle (20) including an evaporator (110) and a condenser (right side of 135 in figures 2 and 3); and a hydronic economizer (see at least figures 1A-1C) including at least one economizer module (115 and related components) removably attached to the condenser (e.g. via isolation valves 150 and 155), wherein the at least one economizer module (115 and related components) includes: a heat exchanger assembly (115) located within a housing (as shown in figures 1A-1C), including at least one heat exchanger coil (see paragraph 50); and a fan assembly (128 and related components) including at least one fan (128, per se) generally aligned with the at least one heat exchanger coil (as shown in at least figures 1A-1C).  
As per claim 11, Lazzari discloses wherein the at least one economizer module (115 and related components) is integral with the condenser (via the left side of 135; see at least figure 3).  
As per claim 14, Lazzari discloses wherein a controller (185) is in electrical communication with the vapor compression cycle (20) and the hydronic economizer (see at least figures 2 and 3).  
As per claim 18, Lazzari discloses wherein the hydronic economizer includes at least one valve (140 or 145) movable between a plurality of positions to control a flow of fluid into the heat exchanger assembly (see figures 2A-3C), wherein when the at least one valve (140 or 145) is in a first position (as shown in figures 2C and 3C) the economizer module is arranged in parallel with a component (130 and related components) of the vapor compression cycle (120) and when the at least one valve (140 or 145) is in a second position (as shown in figures 2B and 3B) the economizer module is arranged in series with the component (130 and related components) of the vapor compression cycle (20).  
As per claim 20, Lazzari discloses wherein the vapor compression cycle includes a chiller controller (185, per se) and the hydronic economizer includes an economizer controller (142) in electrical communication with the chiller controller (see at least figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzari (US 20180224149 A1) in view of Kopko (US 20170227263 A1).
As per claim 6, Lazzari discloses wherein the at least one heat exchanger coil (115) includes at least one first heat exchanger coil (see at least figures 1A-2 and paragraph 50).
However, Lazzari may not explicitly disclose at least one second heat exchanger coil.
On the other hand, Kopko, directed to HVAC systems, discloses at least one second heat exchanger coil (56, 66; see figure 3).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.1 
As per (1), one of ordinary skill in the art would recognize that the amount of heat transfer carried out by a heat exchanger is directly proportional to a surface area of the heat exchanger coils, given the equation of:                         
                            Q
                            =
                            h
                            A
                            ∆
                            T
                        
                    , wherein “Q” is the heat transfer rate, “h” is the convection heat-transfer coefficient, and “                        
                            ∆
                            T
                        
                    ” is the temperature difference. As evidenced by this equation, an increase in a surface area will directly correlate with an increase in the heat transfer rate. Moreover, one of ordinary skill in the art would recognize that including a second heat exchanger coil would serve to increase the overall heat transfer area of the heat exchanger, thereby increasing the total heat transfer rate. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kopko has successfully implemented its own teachings with regards to the second heat transfer coil, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lazzari. Said reasonable expectation of success is apparent from the fact that both Lazzari and Kopko are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Lazzari may be significantly improved by incorporating the prior art teachings of Kopko, since the teachings of Kopko serve to complement the teachings of Lazzari by virtue of suggesting the increase of the heat transfer rate of the heat exchanger by including additional surface area via a second coil.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lazzari and to have modified them with the teachings of Kopko, by having at least one second heat exchanger coil, in order to increase the overall heat transfer rate, without yielding unpredictable results.
As per claim 7, Lazzari as modified discloses wherein the at least one first heat exchanger coil (115 of Lazzari) and the at least one second heat exchanger coil (as modified by Kopko) are arranged into at least one of a V-shaped configuration (see figure 2 of Kopko).  
As per claim 8, Lazzari may not explicitly disclose wherein the at least one fan is a variable speed fan and the hydronic economizer includes at least one access panel aligned with the at least one heat exchanger coil.  
On the other hand, Kopko, directed to an HVAC system, discloses wherein the at least one fan (60, 77, etc.) is a variable speed fan (as evident from at least figure 6) and the hydronic economizer includes at least one access panel (e.g. open panel spaces of 12) aligned with the at least one heat exchanger coil (see figure 2).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.2 
As per (1), one of ordinary skill in the art would recognize that the amount of convective heat transfer carried out by a heat exchanger is directly correlated with fluid flow properties, given the equation of:                         
                            Q
                            =
                            h
                            A
                            ∆
                            T
                        
                    , wherein “Q” is the heat transfer rate, “h” is the convection heat-transfer coefficient, and “                        
                            ∆
                            T
                        
                    ” is the temperature difference. The convection heat transfer coefficient is a variable that takes in consideration the properties of the fluid, including its flow rate, wherein the value of “h” would increase with an increase in fluid flow velocity. As evidenced by this equation, an increase in the convection heat transfer coefficient via an increase of the flow rate of the air that contacts the heat exchanger will directly correlate with an increase in the heat transfer rate. One of ordinary skill in the art would also recognize that including a variable speed fan would allow the system to regulate the amount of heat transfer depending on the system load, thereby improving the overall efficiency of the system. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kopko has successfully implemented its own teachings with regards to the variable speed fan, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lazzari. Said reasonable expectation of success is apparent from the fact that both Lazzari and Kopko are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Lazzari may be significantly improved by incorporating the prior art teachings of Kopko, since the teachings of Kopko serve to complement the teachings of Lazzari by virtue of improving the overall efficiency of the system by selectively controlling the amount of heat transfer at the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lazzari and to have modified them with the teachings of Kopko, by having at least one variable speed fan and an access panel, in order to increase the overall heat transfer rate, without yielding unpredictable results.
As per claim 13, Lazzari may not explicitly disclose wherein the fan assembly includes at least one variable speed fan.  
On the other hand, Kopko, directed to an HVAC system, discloses wherein the fan assembly includes at least one variable speed fan (60, 77, etc., as evidenced by at least figure 6).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), one of ordinary skill in the art would recognize that the amount of convective heat transfer carried out by a heat exchanger is directly correlated with fluid flow properties, given the equation of:                         
                            Q
                            =
                            h
                            A
                            ∆
                            T
                        
                    , wherein “Q” is the heat transfer rate, “h” is the convection heat-transfer coefficient, and “                        
                            ∆
                            T
                        
                    ” is the temperature difference. The convection heat transfer coefficient is a variable that takes in consideration the properties of the fluid, including its flow rate, wherein the value of “h” would increase with an increase in fluid flow velocity. As evidenced by this equation, an increase in the convection heat transfer coefficient via an increase of the flow rate of the air that contacts the heat exchanger will directly correlate with an increase in the heat transfer rate. One of ordinary skill in the art would also recognize that including a variable speed fan would allow the system to regulate the amount of heat transfer depending on the system load, thereby improving the overall efficiency of the system. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kopko has successfully implemented its own teachings with regards to the variable speed fan, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lazzari. Said reasonable expectation of success is apparent from the fact that both Lazzari and Kopko are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Lazzari may be significantly improved by incorporating the prior art teachings of Kopko, since the teachings of Kopko serve to complement the teachings of Lazzari by virtue of improving the overall efficiency of the system by selectively controlling the amount of heat transfer at the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lazzari and to have modified them with the teachings of Kopko, by having at least one variable speed fan, in order to increase the overall heat transfer rate, without yielding unpredictable results.
As per claim 16, Lazzari may not explicitly disclose wherein the at least one economizer module includes at least one access panel.  
On the other hand, Kopko, directed to an HVAC system, discloses wherein the at least one economizer module (12) includes at least one access panel (see open panel spaces in figure 2).  
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.4 
As per (1), one of ordinary skill in the art would recognize that providing an access panel to the heat exchanger module allows for easier maintenance and replacement of damaged components, without having to replace the entire unit. As per (2), one of ordinary skill in the art would recognize that since the prior art of Kopko has successfully implemented its own teachings with regards to the access panel, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Lazzari. Said reasonable expectation of success is apparent from the fact that both Lazzari and Kopko are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. HVAC systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Lazzari may be significantly improved by incorporating the prior art teachings of Kopko, since the teachings of Kopko serve to complement the teachings of Lazzari by virtue of allowing for easier maintenance and replacement of damaged components in the modular unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lazzari and to have modified them with the teachings of Kopko, by having an access panel, in order to allow for easier maintenance of the modular unit, without having to replace the entire unit.
As per claim 17, Lazzari as modified discloses wherein the at least one access panel is aligned with the at least one heat exchanger coil (as evidenced by at least figure 2 of Kopko).  
Claims  9, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzari (US 20180224149 A1) in view of Tolouei Asbforoushani et al. (US 20170227263 A1), herein Tolouei.
As per claims 9 and 19, Lazzari may not explicitly disclose wherein the at least one heat exchanger coil is coated in a corrosion resistant material.  
On the other hand, Tolouei, directed to a heat exchange system, discloses the use of an epoxy coating with corrosion resistance properties (see at least paragraphs 26 and 31).
It has been held that the selection of a known material based on its suitability for its intended purpose supports a prima facie determination of obviousness.5 In the instant case, the epoxy coating disclosed by Tolouei can be used to improve the longevity of the heat exchanger coils, by reducing the amount of maintenance and servicing of said coils. Moreover, the corrosion resistant coating further improves the efficiency of the system by optimizing the surface of the heat exchanger for providing heat transfer.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lazzari and to have modified them with the teachings of Tolouei by having the at least one heat exchanger coil coated in a corrosion resistant material, in order to improve the overall performance of the coil while reducing maintenance requirements, as similarly suggested by Tolouei, without yielding unpredictable results.
As per claim 12, Lazzari discloses wherein the at least one heat exchanger coil (of 115) and the condenser (of 135) are arranged parallel (e.g. vertically in parallel) to each other with respect to cooling air flow (165) and the at least one heat exchanger coil (of 115) includes at least one of a round tube (160B).
However, Lazzari may not explicitly disclose wherein the at least one tube is made of at least one of copper or aluminum.  
On the other hand, Tolouei, directed to a heat exchange system, discloses the use of copper-aluminum tubes (see paragraphs 26 and 31).
It has been held that the selection of a known material based on its suitability for its intended purpose supports a prima facie determination of obviousness.6 In the instant case, the copper-aluminum tubes disclosed by Tolouei can be used to improve the heat conductivity of the heat exchanger, given the well-known favorable thermal properties of said materials.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Lazzari and to have modified them with the teachings of Tolouei by having the at least one tube made of at least one of copper or aluminum, in order to improve the overall heat exchange performance of the coil without yielding unpredictable results.
As per claim 15, Lazzari may not explicitly disclose wherein the at least one first heat exchanger coil includes a plurality of heat exchanger coils arranged into at least one of a V-shaped configuration or a W-shaped configuration.
On the other hand, Tolouei teaches wherein the at least one first heat exchanger coil includes a plurality of heat exchanger coils (107, 108, 701) arranged into a V-shaped configuration (see figure 7).
It has been held that the rearrangement of parts is an obvious matter of design choice when the particular placement of a claimed element would have not modified the operation of the device.7 In the instant case, the V-shaped configuration of the coils is well-known, as admitted by applicant’s own disclosure, and well-implemented, as evidenced by the prior art of record. One of ordinary skill in the art would recognize that rearranging the relative positioning of the heat exchanger coils can be done in order to optimize the footprint of the modular heat exchanger unit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have taken the teachings of Lazzari and to have modified them with the teachings of Tolouei, by having the at least one first heat exchanger coil including a plurality of heat exchanger coils arranged into at least one of a V-shaped configuration or a W-shaped configuration, as a matter of design choice, in order to optimize the footprint and size of the modular heat exchange unit to fit a particular installation location, without yielding unpredictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763   



                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.
        3 See MPEP § 2143.
        4 See MPEP § 2143.
        5 See MPEP § 2144.07.
        6 See MPEP § 2144.07.
        7 MPEP § 2144.04 (VI) (C).